 Case 1:19-cv-01401-EK-PK Document 8 Filed 05/01/19 Page 1 of 7 PageID #: 14



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
                                                           -X



SEAD NIKAJ,                                                              Case No.: l:19-cv-01401
                                                                         (ARR)(PK)
                               Plaintiff,
                                                                     ANSWER OF
               -against-                                             TURKISH AIRLINES, INC.

TURKISH AIRLINES, INC,

                               Defendant.

                                                           -X



         TURKISH AIRLINES, INC. ("Turkish"), by and through its attorneys, Clyde & Co US

LLP, as and for its Answer to plaintiffs Complaint, states as follows:

         1. Denies knowledge or information sufficient to form a belief as to the truth of the


allegations in paragraph 1 of the Complaint, and leaves all questions of law to be decided by the

Court.


         2. Denies knowledge or information sufficient to form a belief as to the tmth of the


allegations in paragraph 2 of the Complaint, except admits that Turkish has offices and transacts

business in the Eastern District of New York, and leaves all questions of law to be decided by the

Court.


         3. Denies knowledge or information sufficient to form a belief as to the truth of the


allegations in paragraph 3 of the Complaint.

         4. Admits the allegations in paragraph 4 of the Complaint.

         5. Admits the allegations in paragraph 5 of the Complaint.

         6. Admits the allegations in paragraph 6 of the Complaint.

         7. Denies the allegations in paragraph 7 of the Complaint, except admits that


Turkish operated its flight no. TK001 from Istanbul to New York on March 9, 2019.

         8. Admits the allegations in paragraph 8 of the Complaint.
 Case 1:19-cv-01401-EK-PK Document 8 Filed 05/01/19 Page 2 of 7 PageID #: 15



       9. Denies knowledge or information sufficient to form a belief as to the truth of the

allegations in paragraph 9 of the Complaint, except admits that one Sead Nikaj was listed as a

passenger on board said flight.


       10. Admits the allegations in paragraph 10 of the Complaint.

       11. Admits the allegations in paragraph 11 of the Complaint.

       12. Admits the allegations in paragraph 12 of the Complaint.

       13. Admits allegations in paragraph 13 of the Complaint.

       14. Denies knowledge or infonnation sufficient to form a belief as to the truth of the


allegations in paragraph 14 of the Complaint, except admits that the pilot in command and first

officer were subject to certain duties imposed by law.


        15. Admits the allegations in paragraph 15 of the Complaint.

       16. Denies knowledge or information sufficient to form a belief as to the truth of the


allegations in paragraph 16 of the Complaint.

       17. Denies knowledge or information sufficient to form a belief as to the truth of the

allegations in paragraph 17 of the Complaint, except admits that the flight crew were subject to

certain duties imposed by law.


        18. Denies knowledge or information sufficient to form a belief as to the truth of the


allegations in paragraph 18 of the Complaint, except admits that the flight crew were subject to

certain duties imposed by law

        19. Denies the allegations in paragraph 19 of the Complaint, except admits that those

sources are available.


       20. Denies the allegations in paragraph 20 of the Complaint, except admits that the

aircraft encountered turbulence.
 Case 1:19-cv-01401-EK-PK Document 8 Filed 05/01/19 Page 3 of 7 PageID #: 16



         21. Denies knowledge or information sufficient to form a belief as to the truth of the

allegations in paragraph 21 of the Complaint.

         22. Denies the allegations in paragraph 22 of the Complaint.

         23. Denies the allegations in paragraph 23 of the Complaint, except admits that the

turbulence caused the aircraft to move.


         24. Denies the allegations in paragraph 24 of the Complaint.


         25. Denies the allegations in paragraph 25 of the Complaint.

         26. Denies the allegations in paragraph 26 of the Complaint, except admits that

certain people on the aircraft sustained injuries.


         27. Denies knowledge or infomiation sufficient to form a belief as to the truth of the


allegations in paragraph 27 of the Complaint, and leaves all questions of law to be decided by the

Court.


         28. Denies knowledge or information sufficient to form a belief as to the truth of the


allegations in paragraph 28 of the Complaint.

         29. Denies knowledge or information sufficient to form a belief as to the truth of the


allegations in paragraph 29 of the Complaint.

         30. Denies knowledge or information sufficient to form a belief as to the truth of the

allegations in paragraph 30 of the Complaint.

         31. Denies knowledge or information sufficient to form a belief as to the truth of the


allegations in paragraph 31 of the Complaint.


         32. Denies knowledge or information sufficient to form a belief as to the truth of the


allegations in paragraph 32 of the Complaint.


         33. Denies knowledge or information sufficient to form a belief as to the truth of the


allegations in paragraph 33 of the Complaint.
 Case 1:19-cv-01401-EK-PK Document 8 Filed 05/01/19 Page 4 of 7 PageID #: 17



       34. Denies knowledge or information sufficient to fonn a belief as to the truth of the


allegations in paragraph 34 of the Complaint.

       35. Denies the allegations in paragraph 35 of the Complaint.

       36. Denies the allegations in paragraph 36 of the Complaint.

                                    AS AND FOR A FIRST
                                 AFFIRMATIVE DEFENSE

       37. The Complaint fails to state a claim upon which relief can be granted.


                                 AS AND FOR A SECOND
                                 AFFIRMATIVE DEFENSE

       38. The transportation out of which the subject matter of this action arose was


"international carriage" within the meaning of a treaty of the United States known as the


Convention for the Unification of Certain Rules for International Carriage by Air, done at


Montreal on 28 May 1999, ICAO Doc. No. 9740 (entered into force November 4, 2003),


reprinted in S. Treaty Doc. 106-45, 1999 WL 33292734 (hereinafter "Montreal Convention"),

and the rights and liabilities of the parties are governed exclusively by the provisions the

Montreal Convention.


                                   AS AND FOR A THIRD
                                  AFFIRMATIVE DEFENSE

       39. Turkish is not liable for plaintiffs alleged injuries because some or all of

plaintiffs injuries were not caused by an "accident" within the meaning of Article 17 of the

Montreal Convention.


                                   AS AND FOR A FOURTH
                                  AFFIRMATIVE DEFENSE

       40. Pursuant to Article 21 of the Montreal Convention, Turkish's tariffs and


conditions of carriage as set forth in the relevant contract of carriage, and/or other applicable


law, Turkish is not liable to plaintiff for the loss or damage described in the Complaint or its
 Case 1:19-cv-01401-EK-PK Document 8 Filed 05/01/19 Page 5 of 7 PageID #: 18



liability, if any, is limited to an aggregate sum or provable damages not in excess of 113,100


Special Drawing Rights (SDRs).

                                   AS AND FOR AN FIFTH
                                  AFFIRMATIVE DEFENSE

       41. Pursuant to the Montreal Convention and/or other applicable law, Turkish shall be


wholly or partly exonerated from liability for the loss or damage described in the Complaint


because the alleged loss or damage was caused or conb:ibuted to by the negligence or culpable


conduct of plaintiff.


                                   AS AND FOR A SIXTH
                                  AFFIRMATIVE DEFENSE

       42. The alleged damages complained of were not proximately caused by any culpable


conduct on the part of Turkish.


                                  AS AND FOR A SEVENTH
                                  AFFIRMATIVE DEFENSE

        43. Plaintiffs state law claims against Turkish, if any, are completely preempted by

the Montreal Convention, or by federal law, including the Federal Aviation Act of 1958 as


amended (P.L. 5-726, 72 Stat 731, fonnerly codified as 49 U.S.C. §1301 et seq. now recodified


and incorporated into 49 U.S.C. §40101 et seq.\ and 49 U.S.C. §41713.


                                  AS AND FOR AN EIGHTH
                                  AFFIRMATIVE DEFENSE

        44. Plaintiffs damages, if any, were caused and brought about by an intervening and


superseding cause and were not caused by Turkish or any person or entity for whom Turkish is


responsible.
 Case 1:19-cv-01401-EK-PK Document 8 Filed 05/01/19 Page 6 of 7 PageID #: 19



                                   AS AND FOR A NINTH
                                  AFFIRMATIVE DEFENSE

       45. Plaintiff failed to mitigate his damages, if any, and is therefore barred from

recovering any such damages from Turkish.


                                   AS AND FOR A TENTH
                                  AFFIRMATIVE DEFENSE

       46. Turkish asserts that if it is liable to plaintiff, which liability Turkish expressly

denies, then Turkish is entitled to a set-off for all settlements^enef[ts and/or collateral sources


received by plaintiff.

        WHEREFORE, Turkish demands judgment dismissing the Complaint in its entirety or,

alternatively, judgment limiting its liability pursuant to the foregoing, together with attorneys'

fees, costs, disbursements and such other and further relief as this Court deems just and proper.


Dated: New York, New York
        May 1,2019

                                              CLYDE & CO US LLP




                                              By:
                                                     Christopher Carlsen
                                                     Nicholas Magali
                                              The Chrysler Building
                                              405 Lexington Avenue, 16th Floor
                                              New York, New York 10174
                                              (212)710-3900

                                              Attorneys for Defendant
                                              Turkish Airlines, Inc.


To: Abram I. Bohrer, Esq.
      Bohrer & Lukeman
        5 Columbus Circle, Suite 1501
        New York, New York 10019
        (212)406-4232
Case 1:19-cv-01401-EK-PK Document 8 Filed 05/01/19 Page 7 of 7 PageID #: 20



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
                                                                 x
SEAD NIKAJ,

                                          Plaintiff,                 Case No. U9-CV-01401 ARRPK

              -against-                                              CERTIFICATE OF SERVICE

TURKISH AIRLINES, INC.; •*••'• •' '-"•I




                                          Defendant.

                                                                 x


      I hereby certify that on May 1, 2019, a copy of the foregoing RULE 7.1 STATEMENT
and ANSWER OF TURKISH AIRLINES, INC. were electronically filed in Eastern District of
New York via PACER and served on the following counsel of record:


       Abram I. Bohrer, Esq.
       Bohrer & Lukeman
      5 Columbus Circle, Suite 1501
      New York, New York 10019




                                                       /s/ Michelle Mullen
                                                       Michelle Mullen
                                                       CLYDE & CO US LLP
                                                       The Chrysler Building
                                                       405 Lexington Avenue, 16 Floor
                                                       New York, New York 10174
                                                       (212)710-3900
